DETAILED ACTION
This Office action is in responsive to the communication filed on 06/04/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 22 are allowed.
Claim 23 is cancelled.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. KRETSCHMAN J. CASEY on 07/15/2021.

The claims have been amended as follows:
1. (Currently amended)  A method of hibernating a digital camera-enabled device
that includes a processor and at least one data storage device from a power-on state running one or more open applications to a reduced-power state, the method comprising:
triggering a hibernation process to freeze one or more applications, processes, data

creating a hibernation image of said one or more applications, processes, data storage
devices, or one or more files, or said combinations thereof;
generating a resume image based on the hibernation image;
determining a specific memory location within the resume image corresponding to a
particular application; 
generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location;
storing the resume image to the at least one data storage device along with the one or
more hibernation parameters such that the particular application is locatable within the resume image with the stored hibernation parameters to be given higher thawing priority; and
hibernating the digital camera-enabled device to a reduced-power state including
reducing power to the at least one data storage device [[.]];
	providing, during startup of the digital camera-enabled device, interface elements
allowing a user to provide input; and
receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.


7. (Currently Amended) One or more non-transitory, processor-readable storage
devices having stored thereon code for causing a processor to perform a method of hibernating a digital camera-enabled device that includes a processor and at least one data storage device 
 triggering a hibernation process to freeze one or more applications, processes, data storage devices, or one or more files, or combinations thereof,
creating a hibernation image of said one or more applications, processes, data storage devices, or one or more files, or said combinations thereof;
 generating a resume image based on the hibernation image; determining a specific memory location within the resume image corresponding to a particular application; 
generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location;
 storing the resume image to the at least one data storage device along with the one or more hibernation parameters such that the particular application is locatable within the resume image with the stored hibernation parameters to be given higher thawing priority; and
hibernating the digital camera-enabled device to a reduced-power state including
reducing power to the at least one data storage device [[.]];
providing, during startup of the digital camera-enabled device, interface elements
allowing a user to provide input; and
receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.

13. (Currently Amended) A digital camera-enabled device, comprising:
a device housing;

a display,
a camera,
a processor, and
triggering a hibernation process to freeze one or more applications, processes, data
storage devices, or one or more files, or combinations thereof,
creating a hibernation image of said one or more applications, processes, data storage
devices, or one or more files, or said combinations thereof;
generating a resume image based on the hibernation image;
determining a specific memory location within the resume image corresponding to a
particular application;
generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location;
storing the resume image to the at least one data storage device along with the one or
more hibernation parameters such that particular application is locatable within the resume image with the stored hibernation parameters to be given higher thawing priority; and
hibernating the digital camera-enabled device to a reduced-power state including
reducing power to the at least one data storage device [[.]]
	providing, during startup of the digital camera-enabled device, interface elements
allowing a user to provide input; and
receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.

19. (Currently Amended) A method of hibernating a digital camera-enabled device
having an operating system that controls processes being executed by a processor, the method
comprising:
triggering a hibernation process to freeze one or more processes running on the digital
camera-enabled device, the one or more processes including an image capture process;
creating a hibernation image of the one or more process;
generating a resume image based on the hibernation image;
determining a specific memory location within the resume image corresponding to a
particular application;
generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location;
storing the resume image to the at least one data storage device along with the one or
more hibernation parameters  such that the particular application is locatable within the resume image with the stored hibernation parameters to  be given higher thawing priority; and
hibernating the digital camera-enabled device to a reduced-power state including
reducing power to the processor [[.]];
	providing, during startup of the digital camera-enabled device, interface elements
allowing a user to provide input; and
receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.


triggering a hibernation process to freeze one or more processes running on the digital camera-enabled device, the one or more processes including an image capture process;
creating a hibernation image of the one or more process;
generating a resume image based on the hibernation image;
determining a specific memory location within the resume image corresponding to a
particular application;
generating one or more hibernation parameters that are configured to guide an operating system to the specific memory location;
storing the resume image to the at least one data storage device along with the one or
more hibernation parameters such that the particular application is locatable within the resume image with the stored hibernation parameters to  be given higher thawing priority; and
hibernating the digital camera-enabled device to a reduced-power state including
reducing power to the processor [[.]];
	providing, during startup of the digital camera-enabled device, interface elements
allowing a user to provide input; and
receiving, through the interface elements, user input that causes the specific application to be identified out of a plurality of possible applications.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187